        Case 1:19-cr-00367-DLC Document 59 Filed 08/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :               19cr367 (DLC)
                                         :
 JUAN CARLOS ROSARIO-SARIT,              :                   ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

       The defendant having informed the Court that he prefers to

be sentenced in person, it is hereby

       ORDERED that the sentencing shall occur as scheduled, in

Courtroom 18B, 500 Pearl Street, on September 11, 2020 at 11:00

A.M.    In light of the ongoing COVID-19 pandemic, it is hereby

       IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their

temperature taken before being allowed entry into the

courthouse.    To gain entry to 500 Pearl Street, follow the

instructions provided here:

           https://nysd.uscourts.gov/sites/default/files/2020-

           07/SDNY%20Screening%20Instructions.pdf

       IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.           Individuals
         Case 1:19-cr-00367-DLC Document 59 Filed 08/19/20 Page 2 of 2



also must wear face masks at all times in the courthouse unless

the Court authorizes their removal.

     IT IS FURTHER ORDERED that by September 3, 2020, defense

counsel must advise the Court of how many spectators will attend

the sentencing.      The parties must advise the Court by the same

date how many individuals will be seated at counsel’s tables.

Special accommodations may need to be made if more than ten

spectators are expected to attend, or more than three

individuals are expected to be seated at each counsel’s table.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court sentencing of

the defendant may listen to the sentencing proceeding through a

telephone link by calling 888-363-4749 and using access code

4324948.



Dated:      New York, New York
            August 19, 2020




                                       2
